Name: Decision No 1904/2006/EC of the European Parliament and of the Council of 12 December 2006 establishing for the period 2007 to 2013 the programme Europe for Citizens to promote active European citizenship
 Type: Decision
 Subject Matter: culture and religion;  management;  European construction
 Date Published: 2006-12-27

 27.12.2006 EN Official Journal of the European Union L 378/32 DECISION No 1904/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2006 establishing for the period 2007 to 2013 the programme Europe for Citizens to promote active European citizenship THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 151 and 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), Having regard to the Opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) The Treaty establishes citizenship of the Union, which complements national citizenship of the respective Member States. It is an important element in strengthening and safeguarding the process of European integration. (2) The Community should make citizens fully aware of their European citizenship, its benefits as well as its rights and obligations, which are to be promoted with due regard for subsidiarity and in the interest of cohesion. (3) It is especially urgent to make European citizens fully aware of their citizenship of the European Union in the context of the broad reflection on the future of Europe launched by the Brussels European Council of 16 and 17 June 2005. The Europe for Citizens programme should therefore complement, but not overlap with, other initiatives taken in this context. (4) For citizens to give their full support to European integration, greater emphasis should therefore be placed on their common values, history and culture as key elements of their membership of a society founded on the principles of freedom, democracy and respect for human rights, cultural diversity, tolerance and solidarity, in accordance with the Charter of Fundamental Rights of the European Union (4) proclaimed on 7 December 2000. (5) Encouraging active citizenship is a key element in strengthening not only the fight against racism, xenophobia and intolerance but also cohesion and the development of democracy. (6) In the context of the EU information and communication strategy, a broad dissemination and a high impact of the activities supported through the programme should be ensured. (7) In order to bring Europe closer to its citizens and to enable them to participate fully in the construction of an ever closer Europe, there is a need to address all nationals and legal residents in the participating countries and to involve them in transnational exchanges and cooperation activities, contributing to developing a sense of belonging to common European ideals. (8) The European Parliament, in a Resolution adopted in 1988, considered it desirable that a major effort be undertaken to step up contacts between citizens of different Member States and stated that specific support from the European Union for the development of twinning schemes between municipalities in different Member States was both rational and desirable. (9) The European Council has recognised on several occasions the need to bring the European Union and its institutions closer to the citizens of the Member States. It has encouraged the Union's institutions to maintain and foster open, transparent and regular dialogue with organised civil society, thus promoting citizens' participation in public life and in decision-making, while emphasising the essential values that are shared by the citizens of Europe. (10) The Council established in its Decision 2004/100/EC of 26 January 2004 establishing a Community action programme to promote active European citizenship (civic participation) (5), an action programme which has confirmed the need to promote sustained dialogue with civil society organisations and municipalities and to support the active involvement of citizens. (11) Citizens' projects with a transnational and cross-sectoral dimension are important tools to reach citizens and promote European awareness, European political integration, social inclusion and mutual understanding. (12) Civil society organisations at European, national, regional and local levels are important elements of citizens' active participation in society and help to invigorate all aspects of public life. They are also intermediaries between Europe and its citizens. Their transnational cooperation should therefore be promoted and encouraged. (13) European public policy research organisations can provide ideas and reflections to feed the debate at European level. It is therefore also advisable to support, as a link between the European institutions and the citizens, activities that reflect their commitment to creating a European identity and citizenship, by establishing procedures with transparent criteria to promote networks for information and exchange. (14) It is also worthwhile pursuing the action begun by the European Union in the context of Decision No 792/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote bodies active at European level in the field of culture (6) for the preservation and commemoration of the main sites and archives associated with deportations. An awareness of the full dimensions and tragic consequences of the second world war may thus be maintained and universal remembrance promoted, as a means of moving beyond the past and building the future. (15) The Declaration on Sport adopted by the Nice European Council of 7-9 December 2000 noted that, even though not having any direct powers in this area, the Community must, in its action under the various Treaty provisions, take account of the social, educational and cultural functions inherent in sport. (16) Special attention should be paid to the balanced integration of citizens and civil society organisations from all Member States into transnational projects and activities. (17) The candidate countries and the EFTA countries party to the EEA Agreement are recognised as potential participants in Community programmes, in accordance with the agreements concluded with those countries. (18) The European Council of 19 and 20 June 2003 adopted the Thessaloniki Agenda for the Western Balkans: Moving towards European integration, which invited the Western Balkan countries to participate in Community programmes and agencies; therefore, the Western Balkans countries should be recognised as potential participants in Community programmes. (19) The programme should be monitored regularly and evaluated independently in cooperation with the Commission and the Member States in order to allow for the readjustments which are necessary if the measures are to be properly implemented. (20) The procedures for monitoring and evaluating the programme should make use of objectives and indicators which are specific, measurable, achievable, relevant and timed. (21) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7) (hereinafter the Financial Regulation) and Commission Regulation (EC, Euratom) No 2342/2002 of 19 November 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (8), which safeguard the Community's financial interests, have to be applied taking into account the principles of simplicity and consistency in the choice of budgetary instruments, a limitation on the number of cases where the Commission retains direct responsibility for their implementation and management, and the required proportionality between the amount of resources and the administrative burden related to their use. (22) Appropriate measures should also be taken to prevent irregularities and fraud and to recover funds lost or incorrectly paid or used. (23) Following the principle of sound financial management, the implementation of the programme may be simplified by recourse to lump sum funding, in respect either of support awarded to programme participants or of Community support for the structures established at national level for the administration of the programme. (24) This Decision lays down, for the entire duration of the programme, a financial envelope constituting the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (9), for the budgetary authority during the annual budgetary procedure. (25) Since the objectives of this Decision cannot be sufficiently achieved by the Member States and can therefore, by reason of the transnational and multilateral nature of the programme's actions and measures, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (26) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (10). (27) Transitional measures to monitor actions started before 31 December 2006 should be adopted, pursuant to Decision 2004/100/EC, HAVE DECIDED AS FOLLOWS: Article 1 Subject matter and scope of the programme 1. This Decision establishes the programme Europe for Citizens (hereinafter referred to as the programme) for the period from 1 January 2007 to 31 December 2013. 2. The programme shall contribute to the following general objectives: (a) giving citizens the opportunity to interact and participate in constructing an ever closer Europe, which is democratic and world-oriented, united in and enriched through its cultural diversity, thus developing citizenship of the European Union; (b) developing a sense of European identity, based on common values, history and culture; (c) fostering a sense of ownership of the European Union among its citizens; (d) enhancing tolerance and mutual understanding between European citizens respecting and promoting cultural and linguistic diversity, while contributing to intercultural dialogue. Article 2 Specific objectives of the programme The programme shall have the following specific objectives in line with the fundamental goals of the Treaty, which shall be implemented on a transnational basis: (a) bringing together people from local communities across Europe to share and exchange experiences, opinions and values, to learn from history and to build for the future; (b) fostering action, debate and reflection related to European citizenship and democracy, shared values, common history and culture through cooperation within civil society organisations at European level; (c) bringing Europe closer to its citizens by promoting Europe's values and achievements, while preserving the memory of its past; (d) encouraging interaction between citizens and civil society organisations from all participating countries, contributing to intercultural dialogue and bringing to the fore both Europe's diversity and unity, with particular attention to activities aimed at developing closer ties between citizens from Member States of the European Union as constituted on 30 April 2004 and those from Member States which have acceded since that date. Article 3 Actions 1. The objectives of the programme shall be pursued through support for the following actions, details of which may be found in Part I of the Annex: (a) Active citizens for Europe, consisting of:  town twinning,  citizens' projects and support measures; (b) Active civil society in Europe, consisting of:  structural support for European public policy research organisations (think-tanks),  structural support for civil society organisations at European level,  support for projects initiated by civil society organisations; (c) Together for Europe, consisting of:  high visibility events, such as commemorations, awards, artistic events, European-wide conferences,  studies, surveys and opinion polls,  information and dissemination tools; (d) Active European Remembrance, consisting of:  preservation of the main sites and archives associated with the deportations and the commemoration of the victims. 2. In each action, priority may be given to the balanced integration of citizens and civil society organisations from all Member States, as provided for in the specific objective set out in Article 2(d). Article 4 Forms of Community measures 1. Community measures may take the form of grants or public procurement contracts. 2. Community grants may be provided through specific forms such as operating grants, action grants, scholarships, prizes. 3. Public procurement contracts will cover the purchase of services, such as for organising events, studies and research, information and dissemination tools, monitoring and evaluation. 4. To be eligible for a Community grant, the beneficiaries must satisfy the requirements set out in Part II of the Annex. Article 5 Participation in the programme The programme shall be open to the participation of the following countries, hereinafter referred to as the participating countries: (a) the Member States; (b) the EFTA countries party to the EEA Agreement, in accordance with the provisions of that Agreement; (c) the candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and the general terms and conditions laid down in the framework agreements concluded with these countries for their participation in Community programmes; (d) the countries of the western Balkans, in accordance with the arrangements to be established with these countries under the framework agreements on the general principles for their participation in Community programmes. Article 6 Access to the programme The programme shall be open to all stakeholders promoting active European citizenship, in particular local authorities and organisations, European public policy research organisations (think-tanks), citizens' groups and other civil society organisations. Article 7 Cooperation with international organisations The programme may cover joint and innovative activities in the field of active European citizenship, with relevant international organisations such as the Council of Europe and UNESCO, on the basis of joint contributions and in accordance with the Financial Regulation and various rules of each institution or organisation. Article 8 Implementing measures 1. The Commission shall adopt the measures necessary for the implementation of the programme in accordance with the provisions of the Annex. 2. The following measures shall be adopted in accordance with the procedure referred to in Article 9(2): (a) the arrangements for the implementation of the programme, including the annual work plan, the selection criteria and the selection procedures; (b) the general balance between the various actions of the programme; (c) the procedures for monitoring and evaluating the programme; (d) the financial support (amount, duration, distribution and beneficiaries) provided by the Community in relation to all operating grants, multi-annual twinning agreements under Action 1 and high visibility events under Action 3. 3. All other measures necessary for the implementation of the programme shall be adopted in accordance with the procedure referred to in Article 9(3). 4. As part of the procedure mentioned in paragraph 2, the Commission may draw up guidelines for each of the actions in the Annex in order to adapt the programme to any changes of priority in the field of active European citizenship. Article 9 Committee 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The committee shall adopt its rules of procedure. Article 10 Coherence with other Community and European Union instruments 1. The Commission shall ensure coherence and complementarity between the programme and instruments in other areas of Community action, especially education, vocational training, culture, youth, sport, the environment, the audiovisual sector and the media, fundamental rights and freedoms, social inclusion, gender equality, combating all forms of discrimination, racism and xenophobia, scientific research, information society and Community external action, in particular at the level of European Neighbourhood policy. 2. The programme may share resources with other Community and European Union instruments in order to implement actions meeting the objectives of both the programme and these other instruments. Article 11 The financial envelope 1. The financial envelope for the implementation of the programme for the period referred to in Article 1 is hereby set at EUR 215 million. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 12 Financial provisions 1. Financial aid shall take the form of grants to legal persons. Depending on the nature of the action and the objective pursued, grants may also be awarded to natural persons. 2. The Commission may award prizes to natural or legal persons for actions or projects implemented under the programme. 3. In accordance with Article 181 of Regulation (EC, Euratom) No 2342/2002, and depending on the nature of the action, flat-rate financing and/or the application of unit-cost rates may be authorised. 4. Co-financing in kind may be permitted. 5. The Commission may decide, in view of the characteristics of the beneficiaries and the nature of the actions, to exempt beneficiaries from verification of the professional competencies and qualifications required to complete the proposed action or work programme. 6. The amount of information to be provided by the beneficiary may be limited in the case of small grants. 7. In specific cases such as the award of a small grant, the beneficiary need not be required to demonstrate its financial capacity to perform the planned project or the work programme. 8. Operating grants awarded under the programme to bodies pursuing an aim of general European interest, as defined in Article 162 of Regulation (EC, Euratom) No 2342/2002, shall not be automatically decreased in the event of renewal. Article 13 Protection of the Community's financial interests 1. The Commission shall ensure that, when actions financed under this Decision are implemented, the financial interests of the Community are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and by the recovery of amounts unduly paid and, if irregularities are detected, by effective, proportional and dissuasive penalties, in accordance with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (11), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (12) and with Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (13). 2. For the Community actions financed under the programme, the notion of irregularity referred to in Article 1(2) of Regulation (EC, Euratom) No 2988/95 shall mean any infringement of a provision of Community law or any breach of a contractual obligation resulting from an act or omission by an economic operator, which has, or would have, the effect of prejudicing the general budget of the Union or budgets managed by the Communities, by an unjustified item of expenditure. 3. The Commission shall reduce, suspend or recover the amount of financial assistance granted for an action if it finds irregularities, including non-compliance with the provisions of this Decision or the individual decision or the contract or agreement granting the financial support in question, or if it transpires that, without Commission approval having being sought, the action has been subjected to a change which conflicts with the nature or implementing conditions of the project. 4. If the time limits have not been observed or if only part of the allocated financial assistance is justified by the progress made with implementing an action, the Commission shall request the beneficiary to submit observations within a specified period. If the beneficiary does not give a satisfactory answer, the Commission may cancel the remaining financial assistance and demand repayment of sums already paid. 5. Any undue payment shall be repaid to the Commission. Interest shall be added to any sums not repaid in good time under the conditions laid down by the Financial Regulation. Article 14 Monitoring and evaluation 1. The Commission shall ensure regular monitoring of the programme. The results of the monitoring and evaluation process shall be utilised in implementing the programme. Monitoring shall include in particular the drawing up of the reports referred to in paragraph 3 points (a) and (c). The specific objectives may be revised in accordance with Article 251 of the Treaty. 2. The Commission shall ensure regular, external and independent evaluation of the programme and shall report to the European Parliament on a regular basis. 3. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions: (a) an interim evaluation report on the results obtained and on the qualitative and quantitative aspects of the implementation of the programme no later than 31 December 2010; (b) a communication on the continuation of the programme no later than 31 December 2011; (c) an ex-post evaluation report no later than 31 December 2015. Article 15 Transitional provision Actions started before 31 December 2006 pursuant to Decision 2004/100/EC shall continue to be governed, until their completion, by that Decision. As provided for by Article 18 of the Financial Regulation, the appropriations corresponding to assigned revenue arising from the repayment of amounts wrongly paid pursuant to Decision 2004/100/EC may be made available to the Programme. Article 16 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. Done at Strasbourg, on 12 December 2006 For the European Parliament The President Josep BORRELL FONTELLES For the Council The President Mauri PEKKARINEN (1) OJ C 28, 3.2.2006, p. 29. (2) OJ C 115, 16.5.2006, p. 81. (3) Opinion of the European Parliament of 5 April 2006 (not yet published in the Official Journal), Council Common Position of 25 September 2006 (not yet published in the Official Journal) and Position of the European Parliament of 25 October 2006 (not yet published in the Official Journal). Council Decision of 11 December 2006. (4) OJ C 364, 18.12.2000, p. 1. (5) OJ L 30, 4.2.2004, p. 6. (6) OJ L 138, 30.4.2004, p. 40. (7) OJ L 248, 16.9.2002, p. 1. (8) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC, Euratom) No 1248/2006 (OJ L 227, 19.8.2006, p. 3). (9) OJ C 139, 14.6.2006, p. 1. (10) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (11) OJ L 312, 23.12.1995, p. 1. (12) OJ L 292, 15.11.1996, p. 2. (13) OJ L 136, 31.5.1999, p. 1. ANNEX I. DESCRIPTION OF ACTIONS Complementary information on access to the programme Civil society organisations as mentioned in Article 6 include, inter alia, trade unions, educational institutions and organisations active in the field of voluntary work and amateur sport. ACTION 1: Active citizens for Europe This action forms that part of the programme directed specifically at activities involving citizens. These activities fall under two types of measures as follows: Town-twinning This measure is aimed at activities that involve or promote direct exchanges between European citizens through their participation in town-twinning activities. These may be one-off or pilot activities, or take the form of structured, multi-annual, multi-partner agreements following a more programmed approach and comprising a set of activities ranging from citizens' meetings to specific conferences or seminars on subjects of common interest, along with related publications, organised in the context of town-twinning activities. This measure will actively contribute to strengthening mutual knowledge and understanding between citizens and between cultures. For the years 2007, 2008 and 2009, structural support may be provided directly to the Council of European Municipalities and Regions (CEMR), a body pursuing an aim of general European interest, active in the field of town twinning. Citizens' projects and support measures Under this measure, a variety of projects of a transnational and cross-sectoral dimension, directly involving citizens, will be supported. Priority is given to projects aimed at encouraging local level participation. The scale and scope of such projects will depend on the developments within the society and will explore, through innovative approaches, the possible responses to the identified needs. The use of new technologies, in particular information society technologies (IST), will be encouraged. Those projects will gather citizens from different horizons, who will act together or debate on common European issues, thereby developing mutual understanding as well as raising awareness of the process of European integration. In order to improve town-twinning and citizens' projects, it is also necessary to develop support measures to exchange best practices, to pool experiences between stakeholders at local and regional levels including public authorities, and to develop new skills, for example through training. As an indication, at least 45 % of the total budget allocated to the programme will be devoted to this action. ACTION 2: Active civil society in Europe Structural support for European public policy research organisations (think-tanks) Bodies providing new ideas and reflections on European issues are important institutional interlocutors able to provide independent strategic, cross-sectoral recommendations to the EU institutions. They can undertake activities that feed the debate notably on citizenship of the European Union and on European values and cultures. This measure is aimed at strengthening the institutional capacity of those organisations, which are representative, provide real European added value, can bring about important multiplier effects and, finally, are able to cooperate with other beneficiaries of the programme. The strengthening of transeuropean networks is an important element in this area. Grants may be awarded on the basis of a multi-annual work programme bringing together a range of themes or activities. For the years 2007, 2008 and 2009, structural support may be provided directly for the association Groupement d'Ã ©tudes et de recherches Notre Europe and for the Institut fÃ ¼r EuropÃ ¤ische Politik, as bodies pursuing an aim of general European interest. Structural support for civil society organisations at European level Civil society organisations are an important part of the civic, educational, cultural and political activities for participating in society. They need to exist and to be able to operate and cooperate at European level. They should also be able to participate in policy-making through consultation. This measure will provide them with the capacity and stability to act in a cross-sectoral and horizontal dimension as transnational catalysts for their members and for civil society at European level, thus contributing to the objectives of the programme. The strengthening of transeuropean networks and European associations is an important element of this area of work. Grants may be awarded on the basis of a multi-annual work programme bringing together a range of themes or activities. For the years 2007, 2008 and 2009, structural support may be provided directly for three bodies pursuing an aim of general European interest: the Platform of European Social NGOs, the European Movement and the European Council on Refugees and Exiles. Support for projects initiated by civil society organisations Civil society organisations at local, regional, national or European level involve citizens or represent their interests through debate, publications, advocacy, and other concrete transnational projects. Introducing or building on a European dimension in the activities of civil society organisations, will enable them to enhance their capacities and reach wider audiences. Direct cooperation among civil society organisations from different Member States will contribute to mutual understanding for the different cultures and points of view and to the identification of shared concerns and values. While this may be in the form of single projects, a longer-term approach will also ensure a more sustainable impact and the development of networks and synergies. As an indication, approximately 31 % of the total budget allocated to the programme will be devoted to this action. ACTION 3: Together for Europe High-visibility events This measure will support events organised by the Commission, where appropriate in cooperation with the Member States or other relevant partners, which are substantial in scale and scope, strike a chord with the peoples of Europe, help to increase their sense of belonging to the same community, make them aware of the history, achievements and values of the European Union, involve them in intercultural dialogue and contribute to the development of their European identity. These events may include the commemoration of historical events, the celebration of European achievements, artistic events, awareness-raising around specific issues, European-wide conferences and the awarding of prizes to highlight major accomplishments. The use of new technologies, in particular IST, shall be encouraged. Studies In order to get a better understanding of active citizenship at European level, the Commission will carry out studies, surveys and opinion polls. Information and dissemination tools Given the focus on citizens and the variety of initiatives in the field of active citizenship, comprehensive information on the various activities of the programme, on other European actions related to citizenship and on other relevant initiatives needs to be provided through an Internet portal and other tools. For the years 2007, 2008 and 2009, structural support may be provided directly for the Association Jean Monnet, the Centre europÃ ©en Robert Schuman and the Maisons de l'Europe federated at national and European level, as bodies pursuing an aim of general European interest. As an indication, approximately 10 % of the total budget allocated to the programme will be devoted to this action. ACTION 4: Active European Remembrance Under this action projects of the following types may be supported:  for the preservation of the main sites and memorials associated with the mass deportations, the former concentration camps and other large-scale martyrdom and extermination sites of Nazism, as well as the archives documenting these events and for keeping alive the memory of the victims, as well as the memory of those who, under extreme conditions, rescued people from the Holocaust;  for the commemoration of the victims of mass exterminations and mass deportations associated with Stalinism, as well as the preservation of the memorials and archives documenting these events. Approximately 4 % of the total budget allocated to the programme will be devoted to this action. II. PROGRAMME MANAGEMENT The implementation of the programme will be guided by the principles of transparency as well as openness, to a large variety of organisations and projects. As a consequence, projects and activities will be selected, as a general rule, by means of open calls for proposals. Derogations will be possible only in very specific circumstances and in full compliance with Article 168(1) points (c) and (d) of Regulation (EC, Euratom) No 2342/2002. The programme will develop the principle of multi-annual partnerships based on agreed objectives, building on the analysis of the results, in order to ensure mutual benefits for both civil society and the European Union. The maximum duration of funding allocated through a single grant agreement under the programme shall be limited to 3 years. For some actions, it might be necessary to adopt indirect centralised management by an executive agency or, especially for action 1, by national agencies. All actions will be implemented on a transnational basis. They will encourage mobility of citizens and ideas within the European Union. The elements of networking and focussing on the multiplier effects, including the use of information and communication technologies (ICT), will be important and will be reflected both in the types of activities and the range of organisations involved. The development of interaction and synergy among the various types of stakeholders involved in the programme will be encouraged. The programme budget may also cover expenditure associated with the preparation, follow-up, monitoring, auditing and evaluation activities directly necessary for the management of the programme and the realisation of its objectives, in particular studies, meetings, information and publication activities, expenditure associated with the IT networks for the exchange of information and any other administrative and technical support expenditure on which the Commission may decide for the management of the programme. The overall administrative expenditure of the programme should be proportional to the tasks provided for in the programme concerned and, as an indication, should represent approximately 10 % of the total budget allocated to the programme. The Commission may undertake information, publication and dissemination activities as appropriate, thereby ensuring broad knowledge and a high impact of the activities supported by the programme. III. CONTROLS AND AUDITS For projects selected in accordance with this Decision, a sampling audit system will be established. The beneficiary of a grant must make available to the Commission all supporting documents relating to expenditure for a period of five years from the date of the final payment. The beneficiary of a grant must ensure that, where applicable, supporting documents in the possession of partners or members are made available to the Commission. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the contract and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission. Commission staff and outside personnel authorised by the Commission must have appropriate access to the offices of the beneficiary and to all the information, including information in electronic format, necessary for such audits. The Court of Auditors and the European Anti-Fraud Office (OLAF) will have the same rights, especially of access, as the Commission.